Citation Nr: 0710347	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-14 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to restoration of service connection for 
hepatitis C.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to February 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2004, a statement of the 
case was issued in August 2006, and a substantive appeal was 
received in September 2006.

The Board notes that a June 2004 rating determination denied 
entitlement to service connection for GERD.  The veteran 
filed a notice of disagreement in August 2004, and a 
statement of the case was issued in December 2004.  A 
supplemental statement of the case was issued in April 2005, 
which specifically notified the veteran that a substantive 
appeal had not been received to date.  An August 2006 
supplemental statement of the case was issued pertaining to 
the issue of entitlement to service connection for GERD, and 
specifically notified the veteran that a substantive appeal 
had not been received, and thus his appellate rights had 
expired in June 2005.  In September 2006, the veteran 
submitted a VA Form 9, which the RO accepted as a substantive 
appeal pertaining to the issue of severance of service 
connection for hepatitis C.  The veteran referred to GERD in 
the submission, stating that his GERD is associated with his 
gall bladder removal.  The issue of entitlement to service 
connection for GERD is not in appellate status, as the 
veteran failed to file a timely substantive appeal (see 38 
C.F.R. § 20.302(b) 2006)), but the RO should clarify whether 
the RO intended to reopen his claim.



FINDINGS OF FACT

1.  A May 2003 rating decision granted entitlement to service 
connection for hepatitis C.

2.  The May 2003 grant of service connection for hepatitis C 
was clearly and unmistakably erroneous.



CONCLUSION OF LAW

The criteria for severance of service connection for 
hepatitis C have been met.  38 U.S.C.A. §§ 5109A, 5112(b)(6) 
(West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA issued a VCAA 
letter to the veteran in March 2003 with regard to his 
underlying claim of entitlement to service connection for 
hepatitis C.  The letter predated the May 2003 rating 
decision which granted service connection.  See id.  The VCAA 
letter notified the veteran of what information and evidence 
is needed to substantiate his service connection claim, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In June 
2004, the veteran received correspondence with a rating 
decision pertaining to the proposed severance of service 
connection for hepatitis C.  This rating decision 
specifically provided a thorough description of all of the 
evidence on file and considered by the RO, and the clear 
reasons and bases supporting the proposed severance of 
service connection.  The cover letter to this rating decision 
explained the reasons for severance of service connection and 
again informed the veteran of the evidence necessary to rebut 
this proposed severance.  The veteran was provided the 
procedurally correct 60-day period in which to respond with 
any evidence and rebuttal he might have.  No further evidence 
was submitted, and in September 2004, the RO issued a rating 
decision which effectively severed service connection for 
hepatitis C, and the veteran was again notified that he could 
submit medical or other evidence to show why the proposed 
severance should not be made.  The Board acknowledges that 
the veteran has not received another VCAA letter specifically 
pertaining to the severance of service connection, but finds 
that this constitutes an error that is nonprejudicial to the 
veteran, as it is clear that per the March 2003 VCAA letter 
he has actual knowledge of the evidence necessary to 
substantiate the claim of service connection.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005).  Specifically, he 
has alleged that VA was wrong to sever service connection for 
hepatitis C, as such disability was contracted due to a blood 
transfusion administered during service.  This allegation, if 
true, would substantiate the claim for restoration of service 
connection. Thus, it is clear that the veteran knows of the 
evidence necessary to substantiate the claim for restoration 
of service connection.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the severance 
of service connection was proper, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  The Court has 
held that 38 C.F.R. § 3.105(d) places the same burden of 
proof on VA when it seeks to sever service connection as 38 
C.F.R. § 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  See Baughman, 
supra. 

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  However, it has been held that although 
the same standards apply in a determination of CUE error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection. Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Upon review, with regard to the issuance of the proposed 
rating decision and notice of severance, it appears that VA 
has complied with relevant due process considerations with 
respect to the reduction, and the veteran has not contended 
otherwise.  See 38 C.F.R. § 3.105(d).

A review of the evidence of record reflects the following 
with regard to the veteran's claimed hepatitis C.  

Service medical records dated in September 1983 reflect a 
preoperative diagnosis of acute cholecystitis.  Specifically, 
he had acute right upper quadrant pain which was treated with 
IV antibiotics.  A double oral cholecystogram showed non-
visualization of the gallbladder.  It was felt that he had 
probably cholecystitis and he was taken to surgery for 
cholecystectomy.  On September 9, he underwent a 
cholecystectomy, intraoperative cholangiogram, drainage of 
liver abscess.  Service medical records contain a detailed 
description of the surgical procedure.  It was specifically 
noted that bleeding was controlled with the bovie cautery.  
Upon conducting the procedure, and removal of all laparotomy 
pads, the posterior fascia was closed with a running 0-dexon 
suture, the anterior fascia was closed with interrupted #1 
dexon.  The skin was left opened for delayed closure.  
Sterile dressing was applied to the wound and he was taken to 
the recovery room in good condition.  Anesthesia records 
reflects that IV fluids were administered to the external 
jugular.  With regard to 'Fluid Therapy' the documentation 
reflects that he was administered saline, but the specific 
boxes with regard to blood are blank.  Further, laboratory 
reports do not reflect that the veteran underwent any blood 
testing for purposes of typing or matching in connection with 
any transfusion.

A September 2002 private medical record from the 
Gastroenterology Care Center reflects that the veteran had 
elevated liver function tests, and had tested positive for 
hepatitis C.  The examiner noted that the veteran "thinks he 
may have received blood transfusions many years ago."  

An October 2002 private 'Medical Certificate' from Rene P. 
Balmaceda, M.D., F.P.C.P., reflects that that a diagnosis of 
chronic hepatitis C infection was rendered in September 2002.  
The examiner stated that "[i]t was explained that the 
infection was most likely acquired during surgery in 1983 
(exploratory laparotomy, cholecystectomy and open drainage of 
liver abscesses) when he was transfused several units of 
blood."  

In October 2002, the veteran initially sought treatment at 
the Manila VA Medical Center (VAMC).  The September 2002 
diagnosis of hepatitis C was noted.  The veteran reported 
that he had cholecystectomy and laparotomy in 1983, and had 
blood transfusions during the operation.

In March 2003, the veteran filed an informal claim of service 
connection for hepatitis C, contending that he had undergone 
a cholecystectomy and liver abscess operation during service 
and had a transfusion of tainted blood.  

In a May 2003 rating determination, the RO granted service 
connection for hepatitis C.  The RO stated that the veteran's 
service medical records showed that he had laparotomy and 
cholecystectomy with removal of amoebic liver abscess in 
September 1983, and that "these surgical procedures normally 
require blood transfusion."  The RO assigned a 10 percent 
disability rating, effective March 13, 2003.  

A May 2003 Medical Certificate from Dr. Balmaceda states that 
the veteran underwent a laparotomy and open drainage of an 
amoebic liver abscess nearly twenty years ago during service.  
Dr. Balmaceda stated the following:

During said operation, the patient 
received several blood transfusions.  A 
cholecystectomy was likewise done.  It is 
now pertinent to note that at the time, 
screening of blood for transfusion of 
Hepatitis C Virus was not routinely 
performed.  It now appears that several 
complications have ensued due to these 
events.

Dr. Balmaceda concluded as follows:

...Hepatitis C is relatively less 
infectious and therefore requires a 
larger viral load (as from a blood 
transfusion) to be able to infect.  
Review of [the veteran's] history did not 
reveal other major risk factors for his 
Hepatitis C infection.  The known natural 
progression of this infection also 
strongly coincides with [the veteran's] 
clinical history, with symptoms of the 
chronic infection appearing fifteen to 
twenty years from after its acquisition.  
His hepatologist in the US concurs.  
Hepatitis C is initially an indolent 
infection prone to chronicity (>85% of 
cases.)

At a June 2003 VA examination, the veteran reported receiving 
a blood transfusion during laparotomy, cholecystectomy, and 
drainage of amoebic liver abscess surgery during service.

At a June 2003 personal hearing before the RO, the veteran 
expressed disagreement with the disability rating assigned to 
his hepatitis C.  The veteran testified that he underwent two 
multiple blood transfusions during laparotomy and 
cholecystectomy surgery during service.

An August 2003 rating determination granted an earlier 
effective date of October 31, 2002, to the grant of service 
connection for hepatitis C.  A statement of the case was 
issued in September 2003 pertaining to the veteran's 
disagreement with the disability rating assigned.

A November 2003 'Medical Report' from Dr. Balmaceda notes the 
veteran's diagnosis of hepatitis C in September 2002, which 
was "presumably acquired from blood transfusions he received 
during surgery nearly twenty years ago."

At a February 2004 personal hearing before the RO, the 
veteran testified that he underwent a laparotomy and 
cholecystectomy at the US Naval Hospital at the Subic Bay in 
1983.  He testified that he "was given two units of blood at 
that time and I was tainted, and I was determined thru a deep 
(inaudible) sampling."

In a June 2004 rating determination, the RO proposed to sever 
service connection for hepatitis C on the basis that service 
medical records did not reflect that the veteran underwent a 
blood transfusion during service.

In an August 2004 statement from the veteran, he claimed the 
following:

Evidently the operative notes of 
September of 1983 are deficient and 
lacking the blood transfusions which were 
a prerequisite for me to undergo 
exploratory surgery.  At the time in 1983 
this was a very critical surgery with no 
diagnosis and therefore was forecasted as 
exploratory surgery with the requirement 
of at least five blood donors before the 
operation could even take place.  My 
command at the time U.S. Naval Magazine 
Philippines solicited five blood donors 
so they would have an ample supply of O 
positive blood before the operation could 
take place.  We were fortunate enough to 
get five donors since this was considered 
by the surgeon to be a particularly 
'bloody surgery.'  Considering the fact 
that it was an exploratory surgery and 
taking into account the region of which 
the procedure took place, there had to be 
an ample supply of O positive blood on 
hand before the exploratory surgery took 
place since they had no idea what the 
problem was.  Had we not been able to get 
the blood, the operation would have had 
to been done elsewhere such as Hawaii, 
Japan, etc.  During this operation I 
received two units of blood which then 
again was obviously not mentioned in your 
medical reports.  

In a September 2004 rating decision, the RO determined that 
the grant of service connection for hepatitis C was clearly 
and unmistakably erroneous, and service connection for 
hepatitis C was severed effective November 30, 2004.

As detailed, in the May 2003 rating decision, the RO 
determined that service connection was warranted based on the 
conclusion that surgical procedures, such as laparotomy and 
cholecystectomy with removal of amoebic liver abscess, 
normally required blood transfusions.  The service medical 
records, however, not only do not support a finding that the 
veteran underwent a blood transfusion during service, the 
records expressly argue against such a finding.  Despite the 
RO's determination that blood transfusions are generally 
administered in these types of procedures, the records 
associated with the surgery clearly show that there was no 
blood transfusion.  Service medical records dated in 
September 1983 do reflect that the veteran underwent a 
cholecystectomy, intraoperative cholangiogram, drainage of 
liver abscess, however, the exact preprinted records with a 
designated space do not indicate that he underwent a blood 
transfusion.  Moreover, service medical records do not 
reflect that the veteran underwent any pre-operative blood 
matching, nor that any blood was administered during the 
operation or following the operation.  The anesthesia records 
on file contain detailed and precise information pertaining 
to fluids administered, but do not document the 
administration of any blood related to his cholecystectomy 
surgery.  The Board believes that the absence of any mention 
of blood transfusions in the exact records where blood 
transfusions would have been recorded is highly significant 
and constitutes clear and unmistakable evidence that there 
was no blood transfusion.

The post-service medical records which reference a blood 
transfusion administered during the September 1983 surgery 
are entitled to little, if any, probative weight since they 
simply are extensions of the veteran's inaccurate reported 
medical history that he underwent a blood transfusion during 
service.  Dr. Balmaceda has repeatedly referred to a blood 
transfusion administered during service, even stating that he 
was transfused several units of blood.  It is clear, however, 
that the physician relied on the unsupported history supplied 
by the veteran.  Dr. Balmaceda has not cited to any 
supporting documentation to support the contention that the 
veteran underwent a blood transfusion during service.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460- 61 (1993).

The Board also finds that the veteran's statements pertaining 
to the specifics of the blood transfusion to be entitled to 
minimal probative weight.  The veteran contends that 5 blood 
donors were secured prior to the operation, however, such 
contention is wholly unsupported by the record.  He 
specifically contends that he was administered two units of 
blood, however, the anesthesia records are completely silent 
as to any blood therapy, but do reflect detailed information 
pertaining to other intravenous fluid therapy.  Again, the 
service medical records are extremely detailed with regard to 
pre-operative, operative, and post-operative procedures, and 
are completely silent as to the administration of a blood 
transfusion.  The veteran's self-reported history is entirely 
inconsistent with the contemporaneous medical evidence. 

The Board finds that in consideration of the entire evidence 
of record, to include service medical records on file, 
reasonable minds could logically conclude that the veteran's 
hepatitis C was not incurred in service as a result of a 
blood transfusion, as the evidence is clear that no such 
transfusion occurred.  It is clear that the correct facts 
were not applied in the May 2003 rating determination, as the 
conclusion that the veteran likely underwent a blood 
transfusion during the surgical procedure was wholly 
contradicted by the service medical records on file.  
Accordingly, the Board finds that the May 2003 grant of 
service connection for hepatitis C was properly severed.

Upon consideration of all of the evidence of record, the 
Board finds that the May 2003 allowance of service connection 
for hepatitis C was clearly and unmistakably erroneous.  
Service connection for hepatitis C should not have been 
granted and was appropriately severed in accordance with the 
procedures set forth for such actions.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


